DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "5" have both been used to designate a optical element, and reference characters "3" and "6" have both been used to designate a optical element. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “A device (10) for machining a workpiece (W) using a collimated laser beam (L), comprising a laser generating device (12) and comprising a laser generating device (12) and comprising a beam-forming and deflecting optical system (1)” is lacking support in the specification. Because the claim language discloses the device 
Therefore the limitation “A device (10) for machining a workpiece (W) using a collimated laser beam (L), comprising a laser generating device (12) and comprising a laser generating device (12) and comprising a beam-forming and deflecting optical system (1)” is failing to comply with the written description requirement.

Regarding claims 2-11, these claims are rejected due to its dependency on a rejected claim as shown above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1-15, claims 1-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claims 1-11, the limitations 
“the direction (z) of a collimated laser beam (L)” in line 6 of claim 1,
 “the rotation of the optical element” in line 8 of claim 1,
“the optical axis (c)” in line 9 of claim 1,
“the at least one other optical wedge (6)” in line 10 of claim 1,
“The laser machining device (10)” in claims 2-15,
“wherein the optical wedges (5, 6) are formed in the shape of a sector of a circle or in the shape of a segment of a circle” in claim 4,
“the independent rotation of each optical wedge (5, 6)” in claim 9
There are insufficient antecedent basis for this limitation in the claims.

Regarding claim 1, 
the limitation “A device (10) for machining a workpiece (W) using a collimated laser beam (L), comprising a laser generating device (12) and comprising a laser generating device (12) and comprising a beam-forming and deflecting optical system (1) arranged between a collimating lens (14) and a focusing lens (15), comprising at least two optical elements (2, 3)” is 

the limitation “at least two optical elements (2,3), which are arranged one behind the other in the direction (z) of a collimated laser beam (L)” is indefinite. First, it is unclear that whether the collimated laser beam is a part of the device. Claim 1 only discloses the device for machining a workpiece (w) using a collimated laser beam (L), but the collimated laser beam (L) generated or emitted by any structure of the device is silent in claim 1, therefore the location of the at least two optical elements (2,3) is unclear. Second, it is unclear the optical element (2) is arranged behind the optical element (3) or the optical element (3) is arranged behind the optical element (2).

the limitation “whereby an optical wedge (5) can be rotated” is indefinite, because claim 1 discloses “at least two optical elements (2, 3), which are arranged one behind the other in the direction (z) of a collimated laser beam (L) and which are formed by wedges (5, 6) with a respective wedge angle (a1)”, and it is unclear whether the term “an optical wedge” is one of the optical element (2,3).

the limitation “wherein the optical wedges (5,6), which are arranged one behind the other, in each case cover only  part of the laser beam (L)” is indefinite, because it is unclear what the case of  “in each case” refer to.

Regarding claim 12, as a method claim, claim 12 does not comprise any active steps, but merely comprising generally narrative language about some structure.  It is unclear what steps are required in the method for machining a workpiece. Since no steps required in this method claim, the patentability of the subject matter in the claims cannot be determined.

Regarding claims 13-15, these claims are rejected due to its dependency on an indefinite claim as shown above.

Examiner’s note: The current claims are generally narrative and indefinite, failing to conform with current U.S. practice. The claims fail to point out what is included or excluded by the claim language. The patentability of the subject matter in the claims cannot be determined. Examiner suggests that applicant amend the claim language under the current U.S. practice and specify the structure which goes to make up the device clearly and positively. Applicant’s representative is cordially invited to contact Examiner if Applicant’s representative have any question regarding the office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761